Filed 8/11/16 P. v. Sanchez CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN



THE PEOPLE,                                                          B261177

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA100488)
         v.

VICTOR HUGO SANCHEZ,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Rand S. Rubin, Judge. Affirmed.
                   John F. Schuck, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Margaret E.
Maxwell and Thomas C. Hsieh, Deputy Attorneys General, for Plaintiff and Respondent.


                                             ____________________
                                   INTRODUCTION


       Victor Hugo Sanchez appeals from the judgment entered after he pleaded no
contest to one count of driving with a suspended license and a jury convicted him of one
count of driving under the influence. He challenges the latter conviction, arguing the
People impermissibly relied exclusively on his extrajudicial statements to establish the
corpus delicti of the offense. Because there was sufficient proof of the corpus delicti
apart from Sanchez’s extrajudicial statements, we affirm.


                 FACTUAL AND PROCEDURAL BACKGROUND


       A.     The Charges
       In February 2014, following a fatal traffic accident, the People charged Sanchez
and a co-defendant, Vincent Lopez, with one count each of murder (Pen. Code, § 187,
subd. (a)), driving under the influence causing injury (Veh. Code, § 23153, subd. (a)),
and driving with a suspended license (Veh. Code, § 14601.1, subd. (a)).1 The People also
alleged that Sanchez had a previous conviction for driving with a blood alcohol level of
.08 percent or more (Veh. Code, § 23152, subd. (b)). Sanchez pleaded no contest to
driving with a suspended license, and trial began on the remaining counts.


       B.     The Evidence
       Kristian Portillo testified that on the afternoon of December 25, 2012 he, Luis
Castro, Jess Rodriguez, and Sanchez played pool and drank beer at Portillo’s house for
approximately four hours before deciding to go to Tina’s Tavern. Sanchez drove them to
Tina’s Tavern in his red Ford Escort. At Tina’s Tavern, the four men continued to drink
beer and play pool. At some point in the evening Lopez joined the group. The five men


1
       The People also charged Lopez with driving while having a blood alcohol level of
.08 percent or more.

                                             2
eventually left Tina’s Tavern in two cars: Portillo in Lopez’s silver Eclipse, with Lopez
driving, and Castro and Rodriguez in Sanchez’s red Ford Escort, with Sanchez driving.
On the way to Portillo’s house, Lopez ran a stop sign and collided with a van.2
       Denise Miller, a bartender at Tina’s Tavern, testified that on December 25, 2012 a
group of four men arrived at approximately 3:30 p.m. and were joined about an hour later
by a fifth. The group of five men included Sanchez and Lopez. Miller estimated that by
the time her shift ended at 6:00 p.m. she had served the group five 64-ounce pitchers of
beer, which they shared among themselves. Reyna Pierce, another bartender at Tina’s
Tavern, testified that she began work that evening when Miller’s shift ended, and that she
served the group one or two more pitchers of beer.
       Castro testified that the group ordered and shared at least five pitchers of beer at
Tina’s Tavern. Castro also confirmed that, on December 26, 2012, he told police that
Sanchez, Portillo, and Rodriguez each drank two to three pitchers of beer at Tina’s
Tavern. Castro testified that, when he left Tina’s Tavern in Sanchez’s car, with Sanchez
driving, Sanchez “blew a stop sign” at a nearby intersection, drove on the wrong side of
the street to pass a car, and traveled at approximately 40 miles per hour on a street where
the speed limit was 25 miles per hour. Castro stated that he feared for his safety because
of Sanchez’s driving. He also testified that at one point Sanchez’s car and Lopez’s car
were stopped next to each other at a red light, and that when the light turned green both
cars started forward and began swerving between and around other cars. Castro was
frightened because Sanchez drove his car into spaces that Castro did not think it would
fit.
       Susan Lopez was driving in the area around 9:00 p.m. that evening, with her two
adult children, Heather and Joshua, as passengers. She testified that while she was
driving she noticed two cars, matching the description of Sanchez’s car and Lopez’s car,
approaching her from behind “at a high rate of speed.” The cars were traveling side-by-

2
       The crash injured the van’s driver and killed a passenger. The jury found Sanchez
not guilty of offenses relating to that injury and death, and Sanchez challenges only his
conviction for driving under the influence.

                                              3
side in the street’s two southbound lanes, and as they reached Susan’s car, the silver car,
which was in Susan’s lane, swerved in front of the red car, nearly clipping Susan’s left
rear bumper. After the two cars passed her, they continued up the street at the same high
rate of speed, running the stop sign at the next intersection. Susan’s daughter, Heather,
estimated the two cars ran that stop sign at 60 miles per hour. Heather testified that she
continued to watch the two cars travel at that same rate of speed until they reached
another intersection, where the silver car collided with a white van. Heather believed the
two cars were racing.
       Detective Brandon Karmann interviewed Sanchez at his home on the morning of
December 26, 2012. At trial the People played an audio recording of the interview. In
the interview, Sanchez stated he witnessed the collision the night before but was too
“drunk to know exactly what happened.” He admitted he was driving the red Escort, had
been “driving drunk,” and had left the scene of the accident because he was “under the
influence.” He stated that while at Tina’s Tavern he drank “probably, like, a pitcher, two
pitchers” of beer.
       Detective Karmann and his partner arrested Sanchez and took him to the police
station, where Detective Karmann interviewed Sanchez again. The People played an
audio-video recording of this interview as well. In the interview, Sanchez again
estimated he drank two pitchers of beer at Tina’s Tavern, admitted he “felt under the
influence” when he left, and stated he left the scene of the accident because he knew he
was “under the influence” and did not want to get “busted” for “driving drunk.”
       Detective Karmann concluded that Sanchez was driving under the influence when
he left Tina’s Tavern on the evening of December 25, 2012. The detective based this
opinion on “all of the people that we spoke with that night, the witnesses that were with
[Sanchez] at the bar, one of the bartenders there saying that he was there consuming
alcohol, and then his own admission of drinking and probably being under the influence
of alcohol and should not have been driving and also his recollection of the actual
incident itself.” Detective Karmann also noted that Sanchez was approximately six feet
four inches tall and weighed approximately 220 pounds.

                                             4
       C.     The Verdict, Sentence, and Appeal
       The jury found Sanchez not guilty of murder, but guilty of driving under the
influence (Veh. Code, § 23152, subd. (a)), a lesser included offense of driving under the
influence causing injury. The jury found true the allegation that Sanchez had previously
been convicted for driving with a blood alcohol level of .08 percent or more.
       The trial court sentenced Sanchez to 365 days in county jail for driving under the
influence and 365 days in county jail for driving with a suspended license, to be served
consecutively. The court awarded Sanchez credit for time served and released him.
Sanchez timely appealed.

                                        DISCUSSION

       Sanchez challenges his conviction for driving under the influence. Sanchez
argues that the People relied exclusively on his extrajudicial statements to establish the
corpus delicti of the offense because, aside from his statements to the police, “there is
insufficient evidence showing that the red Escort was driven by a person who was under
the influence of alcohol.” We find no merit in this argument.
       “In every criminal trial, the prosecution must prove the corpus delicti, or the body
of the crime itself -- i.e., the fact of injury, loss, or harm, and the existence of a criminal
agency as its cause. In California, it has traditionally been held, the prosecution cannot
satisfy this burden by relying exclusively upon the extrajudicial statements, confessions,
or admissions of the defendant.” (People v. Alvarez (2002) 27 Cal. 4th 1161, 1168-1169;
accord, People v. Sanchez (2016) 246 Cal. App. 4th 167, 173.) “The corpus delicti
requirement ensures that a defendant will not be convicted of a crime that never
happened.” (People v. Tompkins (2010) 185 Cal. App. 4th 1253, 1259; see People v.
Alvarez, at p. 1169 [“[t]his rule is intended to ensure that one will not be falsely
convicted, by his or her untested words alone, of a crime that never happened”].) On
appeal, we may “entertain[] direct claims that a conviction cannot stand because the trial
record lacks independent evidence of the corpus delicti.” (People v. Alvarez, at p. 1170;
see People v. Sanchez, at pp. 173-174.)

                                                5
       “The independent proof may be circumstantial and need not be beyond a
reasonable doubt, but is sufficient if it permits an inference of criminal conduct, even if a
noncriminal explanation is also plausible. [Citations.] There is no requirement of
independent evidence ‘of every physical act constituting an element of an offense,’ so
long as there is some slight or prima facie showing of injury, loss, or harm by a criminal
agency. [Citation.] In every case, once the necessary quantum of independent evidence
is present, the defendant’s extrajudicial statements may then be considered for their full
value to strengthen the case on all issues.” (People v. Alvarez, supra, 27 Cal.4th
at p. 1171; accord, People v. Sanchez, supra, 246 Cal.App.4th at p. 173.) “[T]he amount
of independent proof required is ‘quite small,’ ‘“slight,”’ or ‘“minimal,”’ amounting only
to a prima facie showing permitting a reasonable inference a crime was committed.”
(People v. Tompkins, supra, 185 Cal.App.4th at p. 1259; accord, People v. Jones (1998)
17 Cal. 4th 279, 301.) Moreover, “‘[p]roof of the corpus delicti does not require identity
of the perpetrators. It is not necessary that it connect the defendant with the commission
of the crime although it may do so.’” (People v. Rivas (2013) 214 Cal. App. 4th 1410,
1428; accord, People v. Cullen (1951) 37 Cal. 2d 614, 624.) “The corpus delicti of the
offense of driving under the influence consists of proof that the automobile was being
driven by some person who was under the influence of alcohol.” (People v. Martinez
(2007) 156 Cal. App. 4th 851, 855; see People v Bowen (1992) 11 Cal. App. 4th 102, 106
[“‘“the corpus delicti of the offense [has long consisted of] proof of the ultimate facts that
the automobile in question was being driven . . . by some person who was then and there
under the influence of intoxicating liquor”’”].)
       Independent of Sanchez’s statements to police, the evidence was much more than
“slight” or “minimal” that on the evening of December 25, 2012 some person was driving
the red Escort under the influence of alcohol. (People v. Tompkins, supra, 185
Cal.App.4th at p. 1259.) Indeed, there was substantial evidence that person was Sanchez.
Portillo and Castro testified that Sanchez drove the red Escort after leaving Tina’s
Tavern. Miller and Pierce, the two bartenders from Tina’s Tavern, estimated they served
Sanchez and the other members of his group six or seven 64-ounce pitchers of beer,

                                              6
which the group shared. Castro told police that Sanchez consumed as many as three
pitchers of beer (the equivalent of 16, 12-ounce bottles). Castro also stated that, when
driving from Tina’s Tavern, Sanchez “blew a stop sign,” drove on the wrong side of the
street, and zig-zagged around other cars causing Castro to fear for his personal safety.
Susan and Heather Lopez also described the recklessness with which the red Escort was
driven.
       At a minimum, this independent evidence supports a reasonable inference that on
the evening of December 25, 2012 someone was driving the red Escort under the
influence of alcohol. (See People v. Canty (2004) 32 Cal. 4th 1266, 1279 [“[t]he
gravamen of driving while under the influence is driving despite an impairment of
capacity”]; People v. Enriquez (1996) 42 Cal. App. 4th 661, 665 [to be “under the
influence” within the meaning of the Vehicle Code section 23152, subdivision (a), the
alcohol “must have so far affected the nervous system, the brain, or muscles as to impair
to an appreciable degree the ability to operate a vehicle in a manner like that of an
ordinarily prudent and cautious person in full possession of his faculties”], italics
omitted.) And, although not necessary to establish the corpus delicti, the independent
evidence supports a reasonable inference that it was Sanchez.

                                      DISPOSITION

       The judgment is affirmed.



              SEGAL, J.

We concur:



              ZELON, Acting P. J.                                       GARNETT, J. *


*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              7